DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
     Applicant's election with traverse of Invention II (Claims 13-21) in the reply filed on 2/8/2022 is acknowledged.  However, the traversal was made with no specific arguments as to why the restriction requirement was deemed improper.  Thus, the Examiner believes that the restriction requirement is proper.
The requirement is still deemed proper and is therefore made FINAL.
     Claims 1-12, 22-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/8/2022.

Priority
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (e).

Drawings
     The originally filed drawings were received on 3/31/2020.  These drawings are acceptable.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
     Claim 17 is objected to because of the following informalities:  
Claim 17 recites the limitation "the output" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
     35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

     Claims 13-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 13, lines 27-28 recites ‘…a set of program instructions stored in memory…’ (emphasis added).  Under broadest reasonable interpretation, computer readable media such as memory also covers signals per se, unless defined otherwise in the application.  In the instant case, Paragraph 00175 of the instant application discusses various embodiments of the memory, wherein program instructions may be stored in various types of memory devices, not specifically 

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2004-070276 A to Ishikawa et al.
JP 2012-093581 A to Ishikawa.
JP 2002-057095 A to Kishino.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
2/18/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872